Citation Nr: 0714026	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 13, 2004, for 
a grant of surviving spouse's aid and attendance for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in April 2004.  He was survived by his spouse 
who died in April 2005.  The surviving spouse is survived by 
the appellant who, for the limited purpose of this decision, 
is assumed to have standing to pursue the claim presented on 
behalf of the surviving spouse's estate.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Pittsburgh, Pennsylvania, Regional 
Office (RO).

The record raises the issue of entitlement to burial benefits 
for the veteran.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  On July 13, 2004, VA received the application for 
surviving spouse's aid and attendance.

2.  The award of an aid and attendance allowance to a 
surviving spouse will be effective the date of receipt of the 
claim or the date entitlement arose, whichever is later.  

CONCLUSION OF LAW

The date of receipt of the claim being July 13, 2004, there 
is no statutory or regulatory basis for an earlier effective 
date for accrued benefit purposes for the surviving spouse's 
award of aid and attendance benefits.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.402.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2007), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; evidence of entitlement to any benefits; and the 
effective date of any benefits.  The appellant must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A (West 2002).

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the appellant was provided appropriate notice in 
January 2005 correspondence, as well as in the October 2005 
statement of the case.  The claim was readjudicated in that 
document.  That document was provided to the appellant since 
the surviving spouse had been declared incompetent.  That 
document stated that the surviving spouse had been awarded 
aid and attendance benefits effective the date of receipt of 
her claim, July 13, 2004. 

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); 
see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (holding that a supplemental statement of the case 
(SSOC) that complies with applicable due process and 
notification requirements constitutes readjudication).  
Significantly, Mayfield also holds that VCAA notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The pertinent records 
are available, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.



The Claim

The appellant contends that his mother's estate should 
receive surviving spouse's aid and attendance for accrued 
benefit purposes, effective the date of death of his father, 
the veteran, on April 1, 2004.  He has testified that VA's 
receipt of his application on her behalf was delayed because 
he was told not to file a claim until he had formally been 
named guardian for the surviving spouse.  It is requested 
that he be given the benefit of the doubt.

On July 13, 2004, VA received an application for surviving 
spouse's aid and attendance from the appellant on behalf of 
the surviving spouse.  The date of receipt of the 
application, July 13, 2004, differed from the date the 
appellant had signed the application, April 12, 2004.  In an 
August 2004 rating decision, entitlement to an aid and 
attendance allowance was granted the appellant's mother, 
effective from July 13, 2004, the date of receipt of the 
claim.  The surviving spouse died in February 2005.

The applicable regulation governing this case is 38 C.F.R. 
§ 3.402, which provides that an award for aid and attendance 
to or for a surviving spouse will be effective the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Since the date of receipt of the claim was July 
13, 2004, there is no basis in law for an earlier effective 
date.

Therefore, the claim is denied.

The Board is cognizant that the appellant has testified that 
he was misinformed by various personnel regarding the filing 
of the application for surviving spouse's aid and attendance.  
That fact alone, however, is insufficient to confer 
eligibility for an effective date prior to July 13, 2004, for 
accrued benefits.  While arguably harsh, the Court has held 
that "[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 
110 L.Ed.2d 387 (1990).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an effective date prior to July 13, 2004, for 
a grant of surviving spouse's aid and attendance for accrued 
benefits purposes, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


